DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
In ¶13, the paragraph contains extraneous information “[0010][0013]”, which should be deleted, after the paragraph number [0013].
Appropriate correction is required.

Claim Objections
Claims 4 and 16 are objected to because of the following informalities:
In claim 4, line 4, “the write counts” is ambiguous because it is not clear if the claimed write counts refers to the write counts of the first plurality of SMUs or the second plurality of SMUs.  For examination purpose, the claimed write counts is assumed to be the write counts of the first plurality of SMUs.
In claim 16, line 2, “write counts” may be amended to “the second quantity of write counts” to follow proper antecedent basis.
Other claims with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is:
“processing device” in claims 18-20.
The Examiner has noted that the written description in para. [0026] of the specification is pertinent to a corresponding structure of the claim limitation.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8, 10, and 13-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saviotti (US 2020/0097398 A1), hereinafter “Saviotti”.

	Regarding claim 1, Saviotti discloses:
A method, comprising:  
2identifying first quantities of write counts for a first plurality of super 3management units (SMUs) in a mapped region (FIG. 1; “[0044] The procedure maintains a correlation between the physical sector addressed by the application and its position on the device via one or more wear leveling tables. These tables contain the information which facilitates the procedure in tracking sector positions and obtaining usage statistics (for instance, counts of transactions such as writes involving a certain sector)”; “[0062] 100: a user requests to write a sector in the memory circuit 10”; “[0063] counts of the data transfer transactions [writes] involving the memory sectors in the plurality of memory sectors [SMUs]”; note that the memory sectors [SMUs] are in a mapped region identified by the wear leveling tables that contains a correlation between the physical sector addressed by the application and its position on the device);  
4identifying, by a hardware component, a first SMU of the first plurality that 5includes a fewest quantity of write counts (FIGs. 1-3; “[0072] 116: check if last swap procedure applied was of type POD-to-POD (see below); this is beneficial in reducing the number of times the PAE-to-POD (see below) swap procedure is applied [0073] 118: with outcome of 116 negative, write user target sector “x” to sector “y” found and go to exit (block 132) [0074] 120: with outcome of 116 positive, find used sector [first SMU] with PAE written lowest number of times [fewest quantity of write counts] (“w”)”; “[0129] … An external serial NOR flash memory 18 may be provided coupled to the microprocessor 12 [hardware component] via a QUAD Serial Peripheral Interface (QSPI)”; “[0132] … in FIG. 3, the device 12 [hardware component] may comprise, in addition to the memory circuit 10 (for instance, as an embedded memory) a control/application core circuit (for instance, a microcontroller Unit—MCU) 200 configured to run software code implementing the wear leveling procedures discussed in the foregoing”); and 
6performing a wear-leveling operation based at least in part on a first quantity 7of write counts of the first SMU of the first plurality in the mapped region being less than a 8second quantity of writes counts of a second SMU of a second plurality of SMUs in an 9unmapped region (FIG. 1; “[0074] 120: with outcome of 116 first SMU] with PAE written lowest number of times [first quantity] (“w”) [0075] 122: find free sector [second SMU] with highest write count [second quantity] (“z”) [0076] 124: is PAE-to-POD threshold reached? If outcome negative go to exit (block 132) [0077] 126: if outcome of 124 positive, move (swap) the two sectors identified at 120 and 122 [0078] 128: update the wear leveling table for sector “w” [0079] 128 a: physical sector=“z” Used=true [0080] 130: update the wear leveling table for sector “z” and go to exit (block 132) … [0083] A procedure as exemplified in the flow chart of FIG. 1 is triggered on data write (for instance, following a request from a user as exemplified at 100 in FIG. 1) and performs wear leveling using essentially two types of sector replacement or “swap”:”; note that the free sector [second SMU] is in an unmapped region because the free sector is not used and thus is considered as unmapped; the PAE written lowest number of times [first quantity] of the used sector [first SMU] is less than the highest write count [second quantity] of the free sector [second SMU]).   

Regarding claim 18, the claimed system comprises substantially the same steps or elements as those in claim 1.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 1 above.

Furthermore, regarding claim 18, Saviotti further discloses:
a plurality of memory components (FIG. 2; “[0129] … An external serial NOR flash memory 18 [memory components]”); and 
3a processing device, operatively coupled with the plurality of memory 4components (FIG. 2; “[0129] … An external serial NOR flash memory 18 [memory components] may be provided coupled to the microprocessor 12 [processing device] via a QUAD Serial Peripheral Interface (QSPI)”).  

	Regarding claim 2, Saviotti discloses the method of claim 1.
	Saviotti further discloses:
2transmitting, to firmware of a memory sub-system, an identifier of the first 3SMU based at least in part on identifying the first SMU, wherein performing the wear-4leveling operation is based at least in part on transmitting the identifier of the first SMU (FIG. 2; “[0029] One or more embodiments facilitate managing a memory circuit 10 (see FIG. 2, for instance) capable of storing firmware and application data”; “[0044] The procedure maintains a correlation between the physical sector addressed by the application and its position on the device via one or more wear leveling tables. These tables contain the information [identifier] which facilitates the procedure in tracking sector positions and obtaining usage statistics (for instance, counts of transactions such as writes involving a certain sector)”; “[0074] 120: with outcome of 116 positive, find used sector [first SMU] with PAE written lowest number of times (“w”)”; “[0129] … An external serial NOR flash memory 18 may be provided coupled to the microprocessor 12 via a QUAD Serial Peripheral Interface (QSPI)”; “[0132] … the device 12 may comprise, in addition to the memory circuit 10 (for instance, as an embedded memory) a control/application core circuit (for instance, a microcontroller Unit—MCU) 200 configured to run software code implementing the wear leveling memory sub-system is considered to include at least the microprocessor 12 and the flash memory 18).  

Regarding claim 19, the claimed system comprises substantially the same steps or elements as those in claim 2.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 2 above.

Regarding claim 4, Saviotti discloses the method of claim 1.
	Saviotti further discloses:
2retrieving the first quantities of write counts for the first plurality of SMUs 3from a metadata table, wherein identifying the first quantities of write counts is based at least 4in part on retrieving the write counts from the metadata table (“[0044] The procedure maintains a correlation between the physical sector addressed by the application and its position on the device via one or more wear leveling tables [metadata table]. These tables contain the information which facilitates the procedure in tracking sector positions and obtaining usage statistics (for instance, counts of transactions such as writes involving a certain sector).”).  

Regarding claim 5, Saviotti discloses the method of claim 1.
	Saviotti further discloses:
2identifying second quantities of write counts for the second plurality of SMUs 3in the unmapped region (FIG. 1; “[0065] 106: with threshold at 104 reached, find a free sector {y} [SMUs] with lowest number [second quantities] of writes”; note that SMUs] is in an unmapped region because the free sector is not used and thus is considered as unmapped);  
4identifying the second SMU of the second plurality that includes a fewest 5quantity of write counts based at least in part on identifying the second quantities of write 6counts for the second plurality (FIG. 1; “[0065] 106: with threshold at 104 reached, find a free sector {y} [second SMU] with lowest number [fewest quantity of write counts] of writes”), wherein performing the wear-leveling operation is based at least in part on identifying the second SMU of the second plurality (FIG. 1; “[0065] 106: with threshold at 104 reached, find a free sector {y} with lowest number of writes [0066] 108: write user target sector “x” to sector “y” found [0067] 110: update the wear leveling table for sector “y” (written sector) [0068] 110 a: physical sector=“x” Used=true [0069] 112: update the wear leveling table for sector “x” (swapped sector) and go to exit (block 132)”).
 8determining that the first quantity of write counts is less than the second 9quantity of writes counts, wherein performing the wear-leveling operation is based at least in 10part on the determination (FIG. 1; [0029]; “[0072] 116: check if last swap procedure applied was of type POD-to-POD (see below); this is beneficial in reducing the number of times the PAE-to-POD (see below) swap procedure is applied [0073] 118: with outcome of 116 negative, write user target sector “x” to sector “y” found and go to exit (block 132) [0074] 120: with outcome of 116 positive, find used sector [first SMU] with PAE written lowest number of times [first quantity] (“w”) [0075] 122: find free sector [second SMU] with highest write count [second quantity] (“z”) … [0077] 126: if outcome of 124 positive, move (swap) the two sectors identified at 120 and 122”; wear leveling using essentially two types of sector replacement or “swap””; note that the PAE written lowest number of times [first quantity] is determined to be less than the highest write count [second quantity] by finding the used sector [first SMU] with PAE written lowest number of times [first quantity] (“w”) and the free sector [second SMU] with highest write count [second quantity] (“z”), respectively, and subsequently perform wear leveling using essentially sector replacement or “swap” of the two sectors identified at step 120 (the used sector [first SMU]) and 122 (the free sector [second SMU])).  

Regarding claim 6, Saviotti discloses the method of claim 5.
	Saviotti further discloses:
2transmitting, to firmware of a memory sub-system, an identifier of the second 3SMU based at least in part on identifying the second SMU, wherein performing the wear-4leveling operation is based at least in part on transmitting the identifier of the second SMU (FIG. 2; “[0044] The procedure maintains a correlation between the physical sector addressed by the application and its position on the device via one or more wear leveling tables. These tables contain the information [identifier] which facilitates the procedure in tracking sector positions and obtaining usage statistics (for instance, counts of transactions such as writes involving a certain sector)”; “[0065] 106: with threshold at 104 reached, find a free sector {y} [second SMU] with lowest number [second quantities] of writes”; note that the tables contain the identifier] that stores usage statistics (for instance, counts of transactions such as writes involving a certain sector, such as the free sector {y}).  

Regarding claim 8, Saviotti discloses the method of claim 7.
	Saviotti further discloses:
wherein the command comprises a periodicity 2for initiating the scan by the hardware component (FIG. 23; [0033]; “[0128] The host 3 [hardware component] can initiate this host-initiated static wear leveling operation periodically”; “[0189] … the host 3 transmits an immediate scan command through the interface 10 to the storage device 2. … [0190] … the controller 14 of the storage device 2 receives the immediate scan command. In step 2209, the controller 14 scans data stored in the input block(s) 42 in the input block pool 420 and the active blocks 43 in the active block pool 43”; “[0208] … Through the host-initiated static wear leveling operation, cold data stored in an active block(s) 43 are moved to a free block(s) 44”).  

Regarding claim 10, Saviotti discloses the method of claim 1.
	Saviotti further discloses:
2determining that the first quantity of write counts of the first SMU satisfies a 3threshold (“[0149] One or more embodiments may comprise selecting (for instance, 120, 122) the first memory sector and the second memory sector to replace (for instance, 126) the first sector as a result of the difference between the first count [first quantity] of transactions for the first memory sector and the second count of transactions for the second memory sector reaching a respective threshold value ; and  
4initiating a scan of the SMUs of a memory sub-system based at least in part on 5determining that the first quantity of write counts of the first SMU satisfies the threshold (“[0116] In one or more embodiments such a PAE-to-POD swapping procedure may involve searching [scan] a “cold” used sector with a lowest (minimum) number of writes is searched [scan] —see block 120 of FIG. 1—as well as a free sector with a highest (maximum) number of writes—see block 122 in FIG. 1.”).  

Regarding claim 13, Saviotti discloses the method of claim 1.
	Saviotti further discloses:
2transferring data stored on the first SMU of the first plurality in the mapped 3region to at least a portion of the SMUs in the unmapped region, wherein performing the 4wear-leveling operation is based at least in part on transferring the data (FIG. 1; “[0074] 120: with outcome of 116 positive, find used sector [first SMU] with PAE written lowest number of times (“w”) [0075] 122: find free sector [a portion of the SMUs in the unmapped region] with highest write count (“z”) [0076] 124: is PAE-to-POD threshold reached? If outcome negative go to exit (block 132) [0077] 126: if outcome of 124 positive, move (swap) [transferring] the two sectors identified at 120 and 122 [0078] 128: update the wear leveling table for sector “w” [0079] 128 a: physical sector=“z” Used=true [0080] 130: update the wear leveling table for sector “z” and go to exit (block 132) … [0083] A procedure as exemplified in the flow chart of FIG. 1 is wear leveling using essentially two types of sector replacement or “swap” [transferring]”; note that the free sector [a portion of the SMUs in the unmapped region] is in an unmapped region because the free sector is not used and thus is considered as unmapped); and  
5updating a metadata table of a memory sub-system based at least in part on 6transferring the data (FIG. 1; “[0078] 128: update the wear leveling table [metadata table] for sector “w” [0079] 128 a: physical sector=“z” Used=true [0080] 130: update the wear leveling table [metadata table] for sector “z” and go to exit (block 132) … [0083] A procedure as exemplified in the flow chart of FIG. 1 is triggered on data write (for instance, following a request from a user as exemplified at 100 in FIG. 1) and performs wear leveling using essentially two types of sector replacement or “swap””).  

Regarding claim 14, Saviotti discloses:
A method, comprising:  
2receiving, from a hardware component of a memory sub-system, an indication 3of a first quantity of write counts of a first super management units (SMU) of a first plurality 4of SMUs in a mapped region, the first SMU having a fewest quantity of write counts of the 5first plurality of SMUs (FIG. 1; “[0044] The procedure maintains a correlation between the physical sector addressed by the application and its position on the device via one or more wear leveling tables. These tables contain the information which facilitates the procedure in tracking sector positions and obtaining usage statistics (for instance, counts of transactions such as writes sector in the memory circuit 10”; “[0063] 102: find current POD hosting the requested sector, {x}”; “[0072] 116: check if last swap procedure applied was of type POD-to-POD (see below); this is beneficial in reducing the number of times the PAE-to-POD (see below) swap procedure is applied [0073] 118: with outcome of 116 negative, write user target sector “x” to sector “y” found and go to exit (block 132) [0074] 120: with outcome of 116 positive, find used sector [first SMU] with PAE written lowest [fewest] number of times [first quantity] (“w”)”; “[0129] … An external serial NOR flash memory 18 may be provided coupled to the microprocessor 12 [hardware component] via a QUAD Serial Peripheral Interface (QSPI)”; “[0132] … in FIG. 3, the device 12 [hardware component] may comprise, in addition to the memory circuit 10 (for instance, as an embedded memory) a control/application core circuit (for instance, a microcontroller Unit—MCU) 200 configured to run software code implementing the wear leveling procedures discussed in the foregoing”; “[0143] keeping counts of the data transfer transactions [writes] involving the memory sectors in the plurality of memory sectors [SMUs]”; note that a memory sub-system is considered to include at least the microprocessor 12 and the flash memory 18; the used sector [first SMU] with PAE written lowest number of times [first quantity] is in a mapped region because the used sector [first SMU] is being used as opposed to being a free section that is not used);  
6identifying, by firmware of the memory sub-system, a second SMU of a 7second plurality of SMUs in an unmapped region (FIGs. 1-2; “[0029] One or more embodiments facilitate managing a memory circuit 10 (see FIG. 2, for instance) capable of storing firmware and application data”; “[0044] The procedure maintains a correlation identifying] which facilitates the procedure in tracking sector positions and obtaining usage statistics (for instance, counts of transactions such as writes involving a certain sector)”; “[0075] 122: find free sector [second SMU] with highest write count (“z”) [0076] 124: is PAE-to-POD threshold reached? If outcome negative go to exit (block 132) [0077] 126: if outcome of 124 positive, move (swap) the two sectors identified at 120 and 122 [0078] 128: update the wear leveling table for sector “w” [0079] 128 a: physical sector=“z” Used=true [0080] 130: update the wear leveling table for sector “z” and go to exit (block 132) … [0083] A procedure as exemplified in the flow chart of FIG. 1 is triggered on data write (for instance, following a request from a user as exemplified at 100 in FIG. 1) and performs wear leveling using essentially two types of sector replacement or “swap”:”; note that the free sector [second SMU] is in an unmapped region because the free sector is not used and thus is considered as unmapped);  
8determining, by the firmware, that the first quantity of write counts of the first 9SMU of the first plurality in the mapped region is less than a second quantity of write counts 10of the second SMU of the second plurality of SMUs in the unmapped region (FIG. 1; [0029]; “[0072] 116: check if last swap procedure applied was of type POD-to-POD (see below); this is beneficial in reducing the number of times the PAE-to-POD (see below) swap procedure is applied [0073] 118: with outcome of 116 negative, write user target sector “x” to sector “y” found and go to exit (block 132) [0074] 120: with outcome of 116 positive, find used sector [first SMU] with PAE written lowest number of times [first quantity] (“w”) [0075] 122: find free sector [second SMU] second quantity] (“z”) … [0077] 126: if outcome of 124 positive, move (swap) the two sectors identified at 120 and 122”; note that the PAE written lowest number of times [first quantity] is determined to be less than the highest write count [second quantity] by finding the used sector [first SMU] with PAE written lowest number of times [first quantity] (“w”) and the free sector [second SMU] with highest write count [second quantity] (“z”), respectively); and  
11initiating a wear-leveling operation based at least in part on determining that 12the first quantity is less than the second quantity (FIG. 1; [0029]; “[0072] 116: check if last swap procedure applied was of type POD-to-POD (see below); this is beneficial in reducing the number of times the PAE-to-POD (see below) swap procedure is applied [0073] 118: with outcome of 116 negative, write user target sector “x” to sector “y” found and go to exit (block 132) [0074] 120: with outcome of 116 positive, find used sector [first SMU] with PAE written lowest number of times [first quantity] (“w”) [0075] 122: find free sector [second SMU] with highest write count [second quantity] (“z”) … [0077] 126: if outcome of 124 positive, move (swap) the two sectors identified at 120 and 122”; “[0083] A procedure as exemplified in the flow chart of FIG. 1 is triggered on data write (for instance, following a request from a user as exemplified at 100 in FIG. 1) and performs wear leveling using essentially two types of sector replacement or “swap””; note that the PAE written lowest number of times [first quantity] is determined to be less than the highest write count [second quantity] by finding the used sector [first SMU] with PAE written lowest number of times [first quantity] (“w”) and the free sector [second SMU] with highest write count [second quantity] (“z”), respectively, and subsequently perform wear leveling using essentially sector replacement or “swap” of first SMU]) and 122 (the free sector [second SMU])).  

Regarding claim 15, Saviotti discloses the method of claim 14.
	Saviotti further discloses:
2receiving, from the hardware component, the second quantity of write counts 3of the second SMU in the unmapped region, wherein identifying the second quantity is based 4at least in part on receiving the second quantity (FIG. 1; “[0074] 120: with outcome of 116 positive, find used sector with PAE written lowest number of times (“w”) [0075] 122: find free sector [second SMU] with highest write count [second quantity] (“z”) [0076] 124: is PAE-to-POD threshold reached? If outcome negative go to exit (block 132) [0077] 126: if outcome of 124 positive, move (swap) the two sectors identified at 120 and 122 [0078] 128: update the wear leveling table for sector “w” [0079] 128 a: physical sector=“z” Used=true [0080] 130: update the wear leveling table for sector “z” and go to exit (block 132) … [0083] A procedure as exemplified in the flow chart of FIG. 1 is triggered on data write (for instance, following a request from a user as exemplified at 100 in FIG. 1) and performs wear leveling using essentially two types of sector replacement or “swap”:”; note that the free sector [second SMU] is in an unmapped region because the free sector is not used and thus is considered as unmapped).  

Regarding claim 16, Saviotti discloses the method of claim 14.
	Saviotti further discloses:
2retrieving write counts for the second SMU from a metadata table of the 3memory sub-system, wherein identifying the second quantity is based at least in part on 4retrieving the write counts from the metadata table (“[0044] The procedure maintains a correlation between the physical sector addressed by the application and its position on the device via one or more wear leveling tables [metadata table]. These tables contain the information which facilitates the procedure in tracking sector positions and obtaining usage statistics (for instance, counts of transactions such as writes involving a certain sector).”; “[0074] 120: with outcome of 116 positive, find used sector with PAE written lowest number of times (“w”) [0075] 122: find free sector [second SMU] with highest write count [second quantity] (“z”); note that the PAE written lowest number of times [first quantity] is determined to be less than the highest write count [second quantity] by finding the used sector [first SMU] with PAE written lowest number of times [first quantity] (“w”) and the free sector [second SMU] with highest write count [second quantity] (“z”), respectively, and subsequently perform wear leveling using essentially sector replacement or “swap” of the two sectors identified at step 120 (the used sector [first SMU]) and 122 (the free sector [second SMU])).  

Regarding claim 17, Saviotti discloses the method of claim 14.
	Saviotti further discloses:
2transmitting a command to the memory sub-system based at least in part on 3determining that the first quantity is less than the second quantity, wherein initiating the wear-leveling operation is based at least in part on transmitting the command (FIG. 1; “[0074] 120: with outcome of 116 positive, find used sector [first SMU] with PAE written lowest number of times [first quantity] (“w”) [0075] 122: find free sector [second SMU] with highest write count [second quantity] (“z”) [0076] 124: is PAE-to-POD threshold reached? If outcome negative go to exit (block 132) [0077] 126: if outcome of 124 positive, move (swap) [command] the two sectors identified at 120 and 122”; note that the PAE written lowest number of times [first quantity] is determined to be less than the highest write count [second quantity] by finding the used sector [first SMU] with PAE written lowest number of times [first quantity] (“w”) and the free sector [second SMU] with highest write count [second quantity] (“z”), respectively, and subsequently perform wear leveling using essentially sector replacement or “swap” of the two sectors identified at step 120 (the used sector [first SMU]) and 122 (the free sector [second SMU])).

	Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saviotti (US 2020/0097398 A1), hereinafter “Saviotti”, as applied to claims 2 and 19 above, and further in view of Kim (US 2021/0042060 A1), hereinafter “Kim”.

Regarding claim 3, Saviotti teaches the method of claim 2.
	Saviotti further teaches:
2receiving, from the firmware, a command to perform the wear-leveling 3operation based at least in part on transmitting the identifier of the first SMU, wherein 4performing the wear-leveling operation is based at least in part on receiving the command (FIG. 1; “[0044] The procedure maintains a correlation between the physical sector addressed by the application and its position on the device identifier] which facilitates the procedure in tracking sector positions and obtaining usage statistics (for instance, counts of transactions such as writes involving a certain sector)”; “[0062] 100: a user requests [command] to write a sector in the memory circuit 10”; “[0083] A procedure as exemplified in the flow chart of FIG. 1 is triggered on data write (for instance, following a request from a user as exemplified at 100 in FIG. 1) and performs wear leveling”).  

	Saviotti does not teach receiving, from the firmware, a command to perform the wear-leveling 3operation.

	However, Kim teaches:
receiving, from the firmware, a command to perform the wear-leveling 3operation (FIG. 2; “[0039] … the memory controller 200 may execute firmware (FW)”; “[0042] … the memory controller 200 may provide the command, the address, and the data to the memory device 100 to perform background operations such as a program operation for wear leveling and a program operation for garbage collection”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saviotti to incorporate the teachings of Kim to provide a system having a device that performs a wear leveling procedure of Saviotti, with a memory controller of Kim that provides the command to the memory device to perform background operations such as a program operation for wear 

Regarding claim 20, the claimed system comprises substantially the same steps or elements as those in claim 3.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 3 above.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saviotti (US 2020/0097398 A1), hereinafter “Saviotti”, as applied to claim 1 above, and further in view of Strathman et al. (US 2021/0055885 A1), hereinafter “Strathman”.

Regarding claim 7, Saviotti teaches the method of claim 1.
	Saviotti further teaches:
2receiving, from firmware of a memory sub-system, a command to perform a 3scan of the SMUs of the memory sub-system ([0029]; “[0044] … one or more wear leveling tables. These tables contain the information which facilitates the procedure in tracking sector positions and obtaining usage statistics (for instance, counts of transactions such as writes involving a certain sector [SMUs]). … [0046] … the data recorded in the wear leveling tables may include, for each physical sector [SMUs]”; “[0125] This round-robin mechanism facilitates the procedure in finding [command] a wear leveling table to be discovered automatically at startup, searching [scan] for a valid table”); and  
4performing the scan of the SMUs based at least in part on receiving the 5command, wherein identifying the first SMU is based at least in part on performing the scan (FIGs. 1-3; [0029]; “[0044] … These tables contain the information which facilitates the procedure in tracking sector positions and obtaining usage statistics (for instance, counts of transactions such as writes involving a certain sector [SMUs]). … [0046] … the data recorded in the wear leveling tables may include, for each physical sector [SMUs]”; “[0125] This round-robin mechanism facilitates the procedure in finding [command] a wear leveling table to be discovered automatically at startup, searching [scan] for a valid table”; “[0072] 116: check if last swap procedure applied was of type POD-to-POD (see below); this is beneficial in reducing the number of times the PAE-to-POD (see below) swap procedure is applied [0073] 118: with outcome of 116 negative, write user target sector “x” to sector “y” found and go to exit (block 132) [0074] 120: with outcome of 116 positive, find used sector [first SMU] with PAE written lowest number of times [fewest quantity of write counts] (“w”)”).  

Saviotti does not teach receiving, from firmware of a memory sub-system, a command to perform a 3scan of the SMUs.

However, Strathman teaches:
receiving, from firmware of a memory sub-system, a command to perform a 3scan of the SMUs (“[0043] … The storage drives 171A-F may be configured to execute instructions that enable the storage drive 171A-F to identify the location of the control information. The instructions may be executed by a controller (not shown) associated scan a portion of each memory block”; “[0044] … A storage drive management operation may include, for example, ensuring that data is not written to failed memory blocks within the storage drive 171A-F, ensuring that data is written to memory blocks within the storage drive 171A-F in such a way that adequate wear leveling is achieved”; “[0326] … “configured to” or “configurable to” can include generic structure (e.g., generic circuitry) that is manipulated by software and/or firmware (e.g., an FPGA or a general-purpose processor executing software) to operate in manner that is capable of performing the task(s) at issue”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saviotti to incorporate the teachings of Strathman to provide a system having a device that performs a wear leveling procedure of Saviotti, with a storage controller of Strathman that executes instructions that enable the storage drive to store objects at one or more storage devices.  Doing so with the device of Saviotti would provide improvements in object-based storage, such as added features or ways of working with objects.  (Strathman, [0002])

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saviotti (US 2020/0097398 A1), hereinafter “Saviotti”, as applied to claim 7 above, and further in view of Freitas et al. (US 2007/0294490 A1), hereinafter “Freitas”.

	Regarding claim 9, Saviotti teaches the method of claim 7.

	Saviotti does not teach wherein the command comprises a periodicity 2for transmitting results of the scan to the firmware.

However, Freitas teaches:
wherein the command comprises a periodicity 2for transmitting results of the scan to the firmware (FIGs. 2-3; “[0032] System 10 can take the form of an entirely hardware embodiment, an entirely software embodiment or an embodiment containing both hardware and software elements. In one embodiment, system 10 is implemented in software, which includes but is not limited to firmware, resident software, microcode, etc.”; “[0037] FIG. 2 illustrates a high-level architecture of system 10. The wear leveling controller 45 comprises a block update module 205, a background process module 210”; “[0054] The background process module 210 scans physical blocks 40 and moves data in a background task that maintains a list of least worn candidate blocks for the updated physical blocks and most worn candidate blocks for the low update frequency data blocks. The scan need only find a number of candidates and not be exhaustive. As previously described, if the wear is set so that a physical block is changed after a large number of write cycles (1024, 1 M, etc.), the address directory change frequency can be reduced by dividing the update write frequency by the large factor. When the count of available physical blocks 40 drops below a target number, an address table may be scanned to construct a linked list of available empty physical blocks and a linked list of physical blocks that were in a group when the group was made the least worn group. These lists can be significantly shorter than linked lists of all of the blocks. Physical periodicity].”).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saviotti to incorporate the teachings of Freitas to provide a system having a device that performs a wear leveling procedure of Saviotti, with a memory leveling system of Freitas that compares a wear level of blocks to determine whether to update a block in place or move data on the block to a less-worn physical block by scanning physical blocks 40 and moves data in a background task that maintains a list of least worn candidate blocks for the updated physical blocks and most worn candidate blocks for the low update frequency data blocks.  Doing so with the device of Saviotti would provide a method of updating a memory to level wear on the memory, thereby maximizing the life of the memory.  (Freitas, [0002])

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Saviotti (US 2020/0097398 A1), hereinafter “Saviotti”, as applied to claim 10 above, and further in view of Hu (US 2019/0272115 A1), hereinafter “Hu”.

Regarding claim 11, Saviotti teaches the method of claim 10.
	Saviotti further teaches:
2receiving, from firmware of the memory sub-system, an indication of the 3threshold, wherein determining that the first quantity of write counts of the first SMU 4satisfies the threshold is based at least in part on receiving the indication (“[0149] One or more embodiments may comprise selecting (for instance, 120, 122) the first memory sector and the second memory sector to replace (for instance, 126) the first sector as a result of the difference between the first count [first quantity] of transactions for the first memory sector and the second count of transactions for the second memory sector reaching a respective threshold value respectively as a used memory sector (for instance, 120) having a lowest count of transactions in the plurality of memory sectors and a free memory sector having a highest count of transactions in the plurality of memory sectors”).  

Saviotti does not teach receiving, from firmware of the memory sub-system, an indication of the 3threshold.

However, Hu teaches:
receiving, from firmware of the memory sub-system, an indication of the 3threshold (FIG. 2; “[0009] … the request to access the instance is a write request comprising an address of a nibble, the wear-leveling policy indicates that the memory size by which to perform wear-leveling is the nibble, the nibble comprises four bits of data … obtaining, by the processor, a write count of the nibble associated with the address in the write request, and incrementing, by the processor, a write count of a codeword associated with the address when the write count of the nibble is greater than or equal to a write count threshold”; “[0051] … the features and/or methods in the disclosure may be implemented using hardware, firmware, and/or software installed to .

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saviotti to incorporate the teachings of Hu to provide a system having a device that performs a wear leveling procedure of Saviotti, with a memory device of Hu having a processor that obtains a wear-leveling policy from an application executable at the memory device.  Doing so with the device of Saviotti would enable applications to define wear-leveling policies based on application requirements or preferences.  (Hu, [0039])

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Saviotti (US 2020/0097398 A1), hereinafter “Saviotti”, as applied to claim 1 above, and further in view of Kwon et al. (US 2018/0113620 A1), hereinafter “Kwon”.

	Regarding claim 12, Saviotti teaches the method of claim 1.

	Saviotti does not teach comparing the first quantity of write counts with the second quantity of write 3counts, wherein performing the wear-leveling operation is based at least in .

However, Kwon teaches:
2comparing the first quantity of write counts with the second quantity of write 3counts, wherein performing the wear-leveling operation is based at least in part on performing the comparison (FIG. 4; “[0042] … The wear leveling module 230 may check the notified number of write operations at step S420, and compare the notified number [first quantity] of write operations with the number [second quantity] of write operations of other memory blocks on the basis of the write count distribution of the memory blocks stored in the distribution table at step S430.”).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saviotti to incorporate the teachings of Kwon to provide a system having a device that performs a wear leveling procedure of Saviotti, with a memory system of Kwon that detects hot and cold memory blocks from the plurality of memory blocks based on the counted number of the write operation and the distribution.  Doing so with the device of Saviotti would prevent a write operation from being concentrated on a specific memory cell area, and thus the lifespan of the memory device may be suddenly reduced.  (Kwon, [0006])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.B.V./Patent Examiner, Art Unit 2136


/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136